


110 HR 5880 IH: To require the Administrator of the Federal Aviation

U.S. House of Representatives
2008-04-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5880
		IN THE HOUSE OF REPRESENTATIVES
		
			April 23, 2008
			Ms. Eddie Bernice Johnson of
			 Texas introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To require the Administrator of the Federal Aviation
		  Administration to initiate a rulemaking proceeding to establish procedures to
		  limit for a period of one year flight standards inspectors from accepting
		  certain employment positions or responsibilities with an air
		  carrier.
	
	
		1.Rulemaking for post
			 employment of FAA inspectorsNot later than 180 days after the date of
			 enactment of this Act, the Administrator of the Federal Aviation Administration
			 shall initiate a rulemaking proceeding, including notice and an opportunity for
			 comment, to establish procedures to limit for a period of one year a flight
			 standards inspector from accepting certain employment positions or
			 responsibilities with an air carrier for whom the inspector has conducted
			 inspections or had oversight responsibility in the past.
		
